Citation Nr: 1417097	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (IVDS), L4-L5. 

2. Entitlement to a temporary total rating (TTR) based on the need for convalescence following lumbar spine surgeries in July 2006, October 2006, and June 2013. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected IVDS, L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision that denied an evaluation in excess of 40 percent for IVDS, L4-L5.  The Veteran submitted a timely notice of disagreement in February 2007; a statement of the case was issued in August 2007; and a substantive appeal (VA Form 9) was received in August 2007.  The claims were previously before the Board in March 2011 and April 2013. 

In December 2013, following the Board's most recent remand, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU), noting that the Veteran was no longer employed as a result of his service-connected back condition. See December 2013 Informal Hearing Presentation/Appellant Brief.  This issue is presently in appellate status before the Board as a component of the increased rating claim on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Also, in December 2013, the Veteran's representative raised the issue of entitlement to special monthly compensation (SMC) for loss of use of the bilateral lower extremities/feet as a result of the service-connected back condition. See December 2013 Informal Hearing Presentation/Appellant Brief.  This issue is referred to the agency of original jurisdiction (AOJ) for disposition.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran's only service-connected disorder is IVDS, L4-L5, currently evaluated as 40 percent disabling.  Convalescent ratings (TTRs) for IVDS have been assigned for the periods of September 5 thru November 30, 2007, and July 28 thru October 31, 2011.  The Veteran seeks a rating in excess of 40 percent for IVDS, as well as additional convalescence ratings for surgeries on the service-connected back disorder in July 2006, October 2006, and June 2013.

By way of procedural history, in the Board's March 2011 remand, the issue of entitlement to a TTR based on the need for convalescence following lumbar spine surgeries in July 2006 and October 2006 was classified as an "inferred" claim, along with the Veteran's already perfected appeal for a higher rating for IVDS, L4-L5. See Roberson v. Principi, 251 F.3d 1378, 1383 (Fed. Cir. 2001).  The Board remanded both claims for further development, to specifically include consideration of whether a TTR should be assigned based on the July 2006 and October 2006 surgical procedures.

In August 2012, the RO issued a supplemental statement of the case (SSOC), which continued to deny the Veteran's claim for a rating in excess of 40 percent for IVDS, L4-L5.  The RO also denied the TTR claims because the Veteran had not submitted related surgical reports for the July/October 2006 surgeries.  


Thereafter, medical evidence added to the claims file indicated that the Veteran underwent another back surgery in July/August 2011.  

In its April 2013 remand, the Board deemed additional development necessary with respect to the TTR claims (to include consideration of the July/August 2011 back surgery), and the claim for a higher IVDS rating.  This development included, inter alia, obtaining a new VA spine examination, and affording the Veteran another opportunity to submit operative records relating to the TTR claim(s) and the July 2006, October 2006, and July/August 2011 surgeries.  

In April 2013, the RO granted a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, effective from July 28, 2011, to October 31, 2011; a 40 percent evaluation was assigned from November 1, 2011.  The TTR was based a surgical procedure performed on July 28, 2011. 

The requested VA spine examination was conducted in June 2013; at that time, the Veteran informed the examiner that he was scheduled to undergo yet another (his 7th) back surgery later that month.  

The RO issued a SSOC in December 2013, which continued to deny the Veteran's claim for a rating in excess of 40 percent for IVDS.  

Notably, neither the April 2013 rating decision, nor the December 2013 supplemental statement of the case, discussed whether a TTR was warranted following July 2006 or October 2006 back surgeries.  

Subsequent to the issuance of the December 2013 SSOC, the Veteran submitted additional medical evidence confirming that he underwent surgery in June 2013, after the June 2013 VA examination. 

In December 2013, the Veteran's representative submitted a brief on behalf of the Veteran, asserting that the AOJ failed to consider the question of entitlement to a temporary total rating for the surgeries that took place in 2006, and that up-to-date private treatment/surgical records should be obtained in light of the Veteran's June 2013 back surgery.  

As a preliminary matter, the Board notes that newly submitted private medical evidence confirms that the Veteran underwent was hospitalized for invasive back surgery from June 13 to June 17, 2013. See Records from UPMC Presbyterian.  In many cases, a spinal surgery represents a material change in a claimant's service-connected disability.  The Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that there has been a material change in the level of disability. Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  Here, the evidence reflects that a VA examination was conducted approximately one week prior to the June 2013 surgery.  Therefore, even though it is possible that the Veteran's lumbar spine disorder may have improved as a result of his surgery, a new VA examination is necessary to properly assess his current disability picture. 

Further, while a surgical report of the June 2013 back operation has been associated with the VBMS claims file (with no accompanying waiver), no post-surgical treatment records, VA or otherwise, have been obtained to date.  As such, private and/or VA records documenting treatment since the June 2013 surgery should be sought upon remand. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above facts, the Board also finds that a claim for entitlement to a TTR for convalescence for the June 2013 lumbar spine surgery may be reasonably inferred from the evidence of record. See Roberson supra; see also December 2013 Informal Hearing Presentation/Appellant Brief.  

As noted in the Board's prior remands, in Felden v. West, 11 Vet. App. 427, 430 (1998), the Court explained that entitlement to a TTR under 38 C.F.R. § 4.30 requires, at a minimum, that a report of hospital discharge (or an outpatient release) indicate that the Veteran underwent surgery that would require one or more months for the Veteran to return to a healthy stated.  To date, and despite the Board's directives to do so, it does not appear that the RO has considered the Veteran's service-connected lumbar spine disability in light of Felden, based on the surgeries performed in July 2006 and October 2006 (and now June 2013) to ensure that all manifestations were appropriately rated, for purposes of addressing the propriety of the increased rating determination, including the periods of the staged-ratings assigned during the course of this appeal. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  This should be accomplished upon remand as indicated below. 

As noted in the introduction portion, the Veteran and his representative have asserted that he is unable to work as a result of his service-connected back disability, which has required numerous hospitalizations for surgical procedures. See December 2013 IHP/Appellant Brief.  Again, the record confirms that the Veteran has undergone approximately 7 surgeries for his service-connected back disability during the course of this appeal.  Further, at the time of the June 2013 VA examination, the examiner stated that the Veteran "could not work in any capacity" due to his lumbar condition.  In light of the foregoing, the above-requested VA spine examination should include findings that address the question of extraschedular consideration. 38 C.F.R. § 3.321 (2013).  Specifically, the Veteran should be afforded an opportunity to demonstrate exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards. Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO should then consider whether the requirements for referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for extra-schedular consideration have been invoked under 38 C.F.R. § 3.321.  Thun v. Peake, 22 Vet. App. 111 (2008) (there must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted).

With respect to the claim for a TDIU, the Board observes that the June 2013 VA examiner essentially determined that the service-connected back disability rendered the Veteran unemployable.  The Veteran's sole service-connected disability is IVDS, L4-L5, currently evaluated as 40 percent disabling.  As such, the Veteran does not yet meet the percentage criteria for consideration of a TDIU rating. 38 C.F.R. § 4.16(a) (2013).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be established on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).

As noted above, additional development is needed in order to ascertain whether the Veteran is entitled to increased initial ratings for his lumbar spine.  That additional development could have bearing on whether the Veteran meets the criteria in 38 C.F.R. § 4.16(a) and, thus, affect the outcome of TDIU claim.  Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the increased rating issue currently on appeal.  As such, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claim for an increased rating for this individual disability. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for another issue).


Accordingly, the case is REMANDED for the following action:

1.  Within the context of the increased rating claim for intervertebral disc syndrome, L4-L5, provide the Veteran appropriate notice with regard the claim for TDIU.  The Veteran should be provided an appropriate amount of time to respond to this notification. This notification should be associated with the claims folder.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all pertinent (non-duplicative) private treatment records, to include any hospitalization reports, surgical reports, and post-surgical treatment reports pertaining to the July 2006 back surgery conducted at North Hills UPMC Passavant, the October 2006 back surgery conducted at UPMC Presbyterian Shadyside, and the June 2013 back surgery conducted at UPMC Presbyterian.  

Again advise the Veteran that he may submit a medical statement, preferably from a physician, to explain how long of a period of convalescence would have been needed for recovery after the surgical procedures in July 2006, October 2006, and June 2013. 

Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim.

3. Obtain and associate with the claims folder all records of VA treatment dated since April 2013. 

4. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of all symptoms associated with his service-connected low back disability (IVDS, L4-L5).  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The VA examiner's opinion should specifically address the following:

(a) If the Veteran informs VA he is undergoing private lumbar spine surgery in the near future, schedule this VA examination after the date of the surgery. 

(b) The examiner must provide detailed findings regarding physical examination of the Veteran's low back disability. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide a diagnosis for each disease or injury of the low back noted on examination.

(d) The examiner must report the complete range of motion findings for the low back disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(e) If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy, neuropathy, or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity. 

(f) The examiner must indicate whether there is evidence supporting a diagnosis of intervertebral disc syndrome (IVDS, i.e., disc disease).  If IVDS is present, the examination report must include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months. (Note: an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.) 

(g) The examiner the examiner must indicate whether there is evidence supporting a diagnosis of favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.

(h) The examiner should state whether what impact, if any, the Veteran's thoracolumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment. 38 C.F.R. § 4.10 (2013).  In so stating, the examiner should reconcile any contrary findings with those of the June 2013 VA examiner who stated that the Veteran could not work in any capacity as a result of his lumbar condition. 

(i) The examiner should also state whether the Veteran's service-connected intervertebral disc syndrome at L4-L5, alone, render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with that disability, and considering his education and occupational background.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.

5.  Review the opinions obtained in response to the development requested above and determine whether the REMAND directives have been met.  If not, then return the relevant examination report to the appropriate clinician for an addendum which provides the requested opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, the RO must adjudicate the issue of entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30,  for the IVDS, L4-L5, based on July 2006, October 2006, AND June 2013 surgical procedures. See Felden, Hart, supra. 

7.  Thereafter, re-adjudicate the issues of (1) entitlement to a rating in excess of 40 percent for IVDS, L4-L5, to include consideration of TTRs for July 2006, October 2006, and June 2013 surgeries, and to consider whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 3.321(b)(1); and (2) entitlement to a TDIU due to the service IVDS, L4-L4, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

8.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, after according the requisite time period to respond, before the returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

